3 Cal. App. 2d 103 (1934)
MADELINE CHARRION DONOVAN, Respondent,
v.
PAUL F. HORNADAY et al., Appellants.
Civ. No. 8869. 
California Court of Appeals. Second Appellate District, Division Two.  
December 15, 1934.
 Gibson, Dunn & Crutcher, Philip C. Sterry, Talbot, Hornaday & Hodges and Leon K. Jonas for Appellants.
 Bernard Potter and Vernon Cruickshank for Respondent.
 Scott, J., pro tem.
 Plaintiff recovered judgment for injuries resulting from an accident in which she was struck by an automobile driven by defendant Mary B. Hornaday. The sufficiency of the evidence and propriety of instructions are the sole questions raised on this appeal.
 [1] The accident occurred after dark at Fourth and Spring Streets, in Los Angeles. Plaintiff left the northeast corner and started westerly across Spring Street in a pedestrian crosswalk. When at or near the most easterly rail of the northbound street car tracks she was struck by defendant's automobile, which was traveling at a speed estimated at 17 to 30 miles per hour. There was ample evidence to support the implied finding that the defendant's negligence was the sole proximate cause of the accident and of plaintiff's injuries.
 [2] The jury was fully and correctly informed as to the law by the court, by instructions which embraced the theories of both sides, and it does not appear that any of the instructions given could have confused or misled them. Nor does it appear that any of the instructions refused would have assisted the jury in its deliberations or have led to any result other than that attained.
 Judgment affirmed.
 Stephens, P. J., and Crail, J., concurred.